On April 9,1986, the court issued an order temporarily suspending the license of Mark R. Fennema to practice law in Wisconsin and staying further proceedings in this disciplinary matter pending conclusion of criminal proceedings pending against Attorney Fen-nema in Kenosha county circuit court. That order was based on a stipulation of the Board of Attorneys Professional Responsibility and Attorney Fennema in which Attorney Fennema consented to the revocation of his license to practice law in Wisconsin, pursuant to SCR 21.10, in the event he was convicted of any of the pending criminal charges.
On May 9, 1986, the Board of Attorneys Professional Responsibility (Board) filed a motion for the voluntary revocation of Attorney Fennema's license to *396practice law. In that motion, the Board reported that on April 11, 1986, Attorney Fennema was convicted of one count of embezzlement and felony theft, for which he was sentenced to five years' imprisonment, and five counts each of embezzlement and felony theft, for which he was sentenced to ten years' imprisonment on each count, with execution of those sentences stayed, and was placed on ten years' probation, concurrent with each other and consecutive to the five-year sentence. Those convictions were based on Attorney Fen-nema's having taken client funds and converted them to his own use.
IT IS ORDERED that the license of Mark R. Fen-nema to practice law in Wisconsin is revoked, effective April 9,1986, the date of the court's order temporarily suspending his license.
IT IS FURTHER ORDERED that Mark R. Fen-nema comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.